Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 6, 2016

                                     No. 04-16-00283-CV

                                   Lee Nick MCFADIN III,
                                          Appellant

                                               v.

 BROADWAY COFFEEHOUSE, LLC and Marcus Rogers, as Trustee for the Saks Children
                 Trusts a/k/a ATFL&L, a Texas Trust,
                               Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-17001
                        Honorable Antonia Arteaga, Judge Presiding

                                           ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR WANT
OF JURISDICTION and we ORDER the stay previously imposed by the May 6, 2016 order lifted.

       We order that appellees Broadway Coffeehouse, LLC and Marcus Rogers, as Trustee for
the Saks Children Trusts a/k/a ATFL&L, a Texas Trust recover their costs of appeal, if any, from
appellant Lee Nick McFadin III.

       It is so ORDERED on July 6, 2016.


                                                _____________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2016.

                                                _____________________________
                                                Keith E. Hottle, Clerk